 Case 3:20-cv-01818-MMA-MSB Document 64 Filed 07/29/21 PageID.542 Page 1 of 2




                        United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Jane Doe,

                                                                 Civil No. 20cv1818-MMA-MSB
                                                  Plaintiff,
                                           V.
                                                                            DEFAULT
See Attachment


                                                Defendant.


        It appears from the record in the above entitled action that Summons issued on the Amended
Complaint Filed on 9/25/2020 has been regularly served upon the Defendant hereinafter named; and it
appears from the affidavit of counsel for Plaintiff and the records herein that the Defendant has failed
to plead or otherwise defend in said action as required by said Summons and provided by the Federal
Rules of Civil Procedure. Now, therefore, on request of counsel for Plaintiff, the DEFAULT of the
following Defendants is hereby entered: 24-7 Internet, Inc.




Entered On: Jul 29, 2021                                            JOHN MORRILL, Clerk of Court
                                                               By: s/ T. Ferris
                                                                                        T. Ferris, Deputy
     Case 3:20-cv-01818-MMA-MSB Document 64 Filed 07/29/21 PageID.543 Page 2 of 2

                        United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA

                                          (ATTACHMENT)

                                                         Civil Action No.


Cissy Steele, 8301 Valley Breeze Avenue
Las Vegas, NV 89129, aka Cissy Gerald;
Black Ice LTD;
Zero Tolerance Entertainment, Inc.;
Third Degree Films;
Diabolic Video Productions, Inc.;
KNPB Media B.V.;
24-7 Internet, Inc.;
TUBEXXXONE.com;
WREAL, LLC;
ASEXBOX.COM,
